DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
 The following is an examiner’s statement of reasons for allowance:
A separating method comprising multiple crushing and vibrating sieving steps for recycling coal gangue is well-known in the separating arts (see e.g., CN 113245200, English Abstract and CN 110075986, English Abstract).  The specific steps, however, of
“subjecting coal gangue with a ratio of SiO2/Al2O3 greater than 1.25 to first screening by a first screening sieve having a sieve mesh of 50 or 25 mm to obtain a first screening oversize product and a first screening undersize product;
subjecting the first screening undersize product to second screening by a second screening sieve having a sieve mesh of 0.5 mm to obtain a second screening oversize product and a second screening undersize product;
 mixing the first screening oversize product and the second screening oversize product,
performing first crushing, and then performing third screening by a third screening sieve having a sieve mesh of 13 mm to obtain a third screening oversize product and a third screening undersize product; 
 subjecting the third screening oversize product to second crushing, and then performing fourth screening by a fourth screening sieve having a sieve mesh of 5 mm to obtain a fourth screening oversize product and a fourth screening undersize product;
 mixing the third screening undersize product and the fourth screening undersize product, and then performing fifth screening by a fifth screening sieve having a sieve mesh of 0.5 mm to obtain a fifth screening oversize product and a fifth screening undersize product;
sampling and testing the fourth screening oversize product; using the fourth screening oversize product as stone when an ash content is greater than or equal to 90%; when the ash content is less than 90%, mixing the fourth screening oversize product and the fifth screening oversize product, performing third crushing, then performing sixth screening by a sixth screening sieve having a sieve mesh of 5 mm to obtain a sixth screening oversize product and a sixth screening undersize product, and using the sixth screening oversize product as stone;
subjecting the sixth screening undersize product to seventh screening by a seventh screening sieve having a sieve mesh of 0.5 mm to obtain a seventh screening oversize product and a seventh screening undersize product;
separating the seventh screening oversize product into soil, sand and stone; and
 using the second screening undersize product, the fifth screening undersize product and the seventh screening undersize product as coal” (claim 1)
render the invention novel and non-obvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



	

Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
August 11, 2022